         Case 1:20-cv-03538-GLR Document 131 Filed 01/15/21 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


FEDERAL TRADE COMMISSION,

        Plaintiff,

v.                                                           Case No. 1:20-cv-3538
RAGINGBULL.COM, LLC, et al.,

        Defendants.



     PLAINTIFF’S NOTICE OF NON-OPPOSITION TO DEFENDANTS’ MOTION FOR
         LEAVE TO FILE MEMORANDUM IN EXCESS OF PAGE LIMITATION

        Defendants RagingBull.com, LLC, Jeffrey M. Bishop, Jason Bond, Sherwood Ventures,

LLC, Jason Bond LLC, Winston Research Inc., and Winston Corp., by their counsel, filed a

Motion for Leave to File Memorandum in Excess of Page Limitation (“Motion”). ECF No. 122.

The FTC hereby notifies the Court of its non-opposition to that Motion.

        The FTC further states the following:

        1.      Under the Court’s latest scheduling order, Defendants were ordered to file a

“consolidated Response” to the FTC’s TRO Motion by 5 p.m. on January 13. ECF No. 104.

        2.      At approximately 4:47 p.m. on January 13, Defendants filed their Motion, seeking

leave to file a 100-page Response that would give them nearly the same number of pages as if

they had filed three separate briefs (105 pages, see Local Rule 105(3)). ECF No. 122. Thirteen

minutes later, Defendants filed their 100-page Response. ECF No. 123. After the 5 p.m.

deadline, Defendants proceeded to file numerous additional documents, including two expert

reports. ECF Nos. 124 to 127.




                                                 1
         Case 1:20-cv-03538-GLR Document 131 Filed 01/15/21 Page 2 of 3



        3.      Defendants did not inform the FTC of their intent to file a Response that exceeded

the page limit prior to filing their Motion.

        4.      Due to the length of Defendants’ Response—in effect, three separate briefs pasted

together—and due to the volume of additional documents Defendants filed, the FTC may need to

seek permission from this Court to exceed the standard page limitation for its reply.

        5.      If the FTC needs to seek permission to exceed the page limit for its reply, it will

file such a motion more than 24 hours in advance of its filing deadline. And, in order to conserve

the Court’s resources, the FTC will provide Defendants a copy of the proposed motion prior to

filing it, in an effort to obtain the parties’ consent in advance of filing.

                                               Respectfully submitted,

                                               Alden F. Abbott
                                               General Counsel


Dated: January 15, 2020                          /s/ Laura C. Basford
                                               Colleen Robbins (D. Md. Temp Bar No. 92567)
                                               Sung W. Kim (D. Md. Temp Bar No. 814609)
                                               Gordon E. Sommers (D. Md. Temp. Bar No.
                                               814431)
                                               Laura C. Basford (D. Md. Temp. Bar No. 814888)
                                               Federal Trade Commission
                                               600 Pennsylvania Ave., NW
                                               Mailstop CC-8528
                                               Washington, DC 20580
                                               (202) 326-2548; crobbins@ftc.gov
                                               (202) 326-2211; skim6@ftc.gov
                                               (202) 326-2504; gsommers@ftc.gov
                                               (202) 326-2343; lbasford@ftc.gov
                                               (202) 326-3395 (Facsimile)

                                               Attorneys for Plaintiff
                                               Federal Trade Commission




                                                    2
        Case 1:20-cv-03538-GLR Document 131 Filed 01/15/21 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 15, 2021, I electronically filed the foregoing Plaintiff’s

Notice of Non-Opposition to Defendants’ Motion for Leave to File Memorandum in Excess of

Page Limitation with the Clerk of the Court using CM/ECF which will send a notice of

electronic filing to counsel of record for Defendants and the Temporary Receiver.




                                                   /s/ Laura C. Basford
                                                  Laura C. Basford




                                                 3
